Title: Francis Hopkinson to the American Commissioners, 18 September 1778
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Philadelphia Septr. 18th. 1778
I am directed by the Board of Treasury of the United States to transmit to you a List, shewing the Numbers the Bills of Exchange are to bear, which will be drawn upon you and issued from the respective Loan Offices. Agreeable to this Order I now enclose you an Invoice of such Bills as have been forwarded to each State from my Office, ascertaining their Numbers, Amount &c. The Design in giving you this Information, is that if any Bills should come to your Hands whose Numbers and Denominations will not correspond with the enclosed Invoice, you may know them to be Counterfeits. I have the Honour to be Gentlemen Your most obedient humble servant
Fras HopkinsonTreasurer of Loans
 
Addressed: To / The Commissioner or Commissioners / of the United States of America / at / Paris
Notations in different hands: Fr. Hopkinson Treasr. of Loans Sept. 18 1778. / [in Hopkinson’s hand:] (on public service) (Duplicate) To be sunk if in Danger of falling into the Hands of the Enemy
